DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the ice systems of claim 3, the UHT systems of claim 3, the electronic housing styles switch system and concealable door switch system of claim 13, the drip proof system of claim 16, the locking systems of claim 17, the snap on snap off system of claim 17, and the interchangeable automated electronic alignments angle orientations housing system of claim 17 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
Many elements from the claims are not mentioned in the specification. They are the following:
All ice related limitations in claim 3.
All UHT related limitations in claim 3.
The interchangeable automated electronic housing styles switch system and concealable door switch system of claim 13.
The interchangeable automated vending system in claim 14.
All locking related limitations in claim 17.
The snap on snap off system of claim 17.
The interchangeable automated electronic alignments angle orientations housing system in claim 17.

Claim Objections
Claims 3–17 are objected to because of the following informalities:
Each of claims 3–17 should be amended to place a space between “claim” and “1” on line 1.
Claim 4, lines 2–4, is grammatically incoherent as it seems to feature differently drafted duplicate claim language that needs correcting.
Claim 8 should be amended to recite “hand-held mobile device[[s]] systems.”
Claim 10, line 2, should be amended to recite “draw valve[[s]] systems.”
Claim 10, line 7, should be amended to recite “beater bar blade[[s]] switch systems.”
Claim 14 should be amended to recite “automated 
The Office notes that various claims have other grammatical issues. However, the Office does not find that they warrant specific mention at this time because the claims are likely to be significantly amended in response to the plethora of issues raised below.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
All ice systems in claim 3.
All UHT systems in claim 3.
The flavoring and nutritional systems in claims 4 and 17.
The connecting systems of claim 7.
The housing styles switch system of claim 13.
The concealable door switch system of claim 13.
The drip proof system of claim 16.
The locking systems of claim 17.
claim 17.
The alignments angle orientations housing system of claim 17.
The metering component in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections — 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 7, 13, 16, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
As indicated above, claims 3, 7, 13, 16, and 17 have limitations that have been interpreted under § 112(f); namely:
All ice systems in claim 3.
All UHT systems in claim 3.
The connecting systems of claim 7.
The housing styles switch system of claim 13.
The concealable door switch system of claim 13.
The drip proof system of claim 16.
The locking systems of claim 17.
The snap on snap off system of claim 17.
The alignments angle orientations housing system of claim 17.
However, each of these limitations lacks either any or an adequate written description. See also the § 112(b) rejection below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the dispensing and/or injecting system” (ln. 5), but these limitations lack antecedent basis, and the indefinite article should be employed.
Claim 1 recites “the flowable products, frozen flowable products, and/or liquid beverage” (last two lines). Although “flowable products” has antecedent basis from the preamble, the terms “frozen 
Claim 2 recites “the electronic switch assembly.” However, claim 1 only provides antecedent basis for an “electronic switch system,” and so claim 2 should use the same language.
Claims 3–17 each recite limitations directed to “the system.” However, claim 1 recites both “an automated flow system” and “an electronic switch system,” meaning that these dependent claims are unclear with what they intend to refer to. Based on the disclosure, it seems that Applicant should amend these claim to specify that they mean “the automated flow system.”
As indicated above, claims 3, 7, 13, 16, and 17 have limitations that have been interpreted under § 112(f); namely:
All ice systems in claim 3.
All UHT systems in claim 3.
The connecting systems of claim 7.
The housing styles switch system of claim 13.
The concealable door switch system of claim 13.
The drip proof system of claim 16.
The locking systems of claim 17.
The snap on snap off system of claim 17.
The alignments angle orientations housing system of claim 17.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, each claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 8 recites, “wherein the system comprises automated electronic mobile devices, hand-held mobile devices systems.” The claim is indefinite because it’s unclear if the claim intends to require both of these device limitations, or only one, or if instead these separate “devices” are in fact incomplete drafts of the same element intended to be singularly claimed. The claim will be examined assuming that the devices are claimed in the alternative.


Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1–20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feola (US Pub. 2016/0198736).
Claim 1: Feola discloses a communication interface (16) and controller (para. 48, “the operator interface is coupled to the electrical system to provide means for an operator to input parameters for controlling operation of the machine”);
an automated flow system comprising:
an electronic switch system (para. 54, “PLC”) in communication with an electronic automated motor system (para. 54, “[t]he automated draw valve may be actuated pneumatically or electrically”) for activating the dispensing and/or injecting system (para. 54, “automated draw valve”);
an automated flowable products dispenser, comprising:
an actuator (para. 54, “[t]he automated draw valve may be actuated pneumatically or electrically”);
an automated valve (para. 54, “automated draw valve”) adapted to control flow of flowable products (para. 54, “dispensing and/or injecting”), the valve coupled with and controllable by the actuator to open and close an orifice (para. 47, “seal . . . orifices”; para. 64, automated draw valve plunger and/or an automated guillotine valve . . . close off the orifice . . . orifice are opened”);
wherein the actuator is in electronic communication with the communication interface and controller and is responsive to direction received from the communication interface and controller to 
wherein the electronic switch system is in communication with the communication interface and controller and is responsive to direction received from the communication interface and controller to activate the automated flow system to dispense and/or inject the flowable products, frozen flowable products, and/or liquid beverage (para. 43 and 66 both mention the PLC and operator interface being in communication with each other; para. 50, “dispense or inject . . . PLC may then convey a signal . . .”).
Commentary: The claim here presents the “electronic automated motor system” and the “actuator” as separate elements, but the disclosure clearly suggest that these elements are joined (e.g. para. 116, “actuator 108 can be a motorized plunger assembly”). Referring to the same or substantially the same element in the prior art for separately claimed elements is not an unfair claim interpretation when the disclosure itself suggests such a reading.
Claim 2: Feola discloses the electronic switch assembly being in wired or wireless communication with the communication interface and controller (see fig. 3 showing a “Comm. cable” between the Touchscreen Display and Programmable logic controller; para. 41, “programmable logic controller . . . wired or wireless”).
Claim 3: Feola discloses the system comprising one or more of temperature controlled settings housing systems (para. 43, “regulating the temperature”; para. 48, “operator interface . . . temperature”).
Claim 4: Feola discloses the system comprising a single automated switch system (fig. 3, “Programmable logic controller”).
Claim 5: Feola discloses the system being in electronic communication with one or more of bus switch communications systems (para. 41, “bus . . . programmable logic controller,” and other relevant passages).
Claim 6: Feola discloses the system comprising interchangeable automated switch draw valve pocket systems (para. 84, “automated draw valve pocket”; para. 86, “automated draw plunger pocket”; claim 14, “plunger pocket and wherein the plunger is interchangeable”).
Claim 7: Feola discloses the system comprising a switch actuator adaptor connecting system (para. 54, “PLC . . . automated nozzle adaptor, automated nozzles and/or automated draw valves to be energized”).
Claim 8: Feola discloses the system comprising automated electronic mobile devices, hand-held device systems (para. 41, “mobile or phone ‘app’”).
Claim 9: Feola discloses the system comprising a draw valve motor plunger system (para. 75, “automated draw valve plunger . . . motorized”).
Claim 10: Feola discloses the system comprising interchangeable draw valve systems (para. 74, “interchangeable . . . draw valves”).
Claim 11: Feola discloses the system being in communication with a mobile payment application switch system (para. 110, “payments . . . mobile devices”).
Claim 12: Feola discloses the system comprising interchangeable automated electronic one touch portion controlled dispensing and/or injecting switch systems (para. 49, “one-touch”; para. 45, “portion control”; para. 66, “portion control”; para. 110, “interchangeable,” “portion control”).
Claim 13: Feola discloses the system comprising an interchangeable automated electronic hardware switch system (electrical system 14, shown in fig. 4, part of a disclosed “I-Kit,” and see para. 81 discussing that “any system can be interchanged”).
Claim 14: Feola discloses the system comprising interchangeable automated systems vending systems operating with interchangeable automated electronic payment applications switch systems (para. 41, “pay for the ice cream”; para. 90, “payment”; para. 110, “payments”; the term “vending” is not explicitly used, but payment is the essence of vending and so is carried by the same disclosures; regarding interchangeability, see para. 81 discussing that “any system can be interchanged”).
Claim 15: Feola discloses the system comprising a wired switch system (see fig. 3 showing a communication cable between the programmable logic controller (switch system) and the touchscreen display).
Claim 16: Feola discloses the system comprising an interchangeable automated electronic portion controlled dispensing system (para. 45, “portion control”; para. 66, “portion control”; para. 110, “interchangeable,” “portion control”).
Claim 17: Feola discloses the system comprising a draw valve system (para. 54, “automated draw valve”).
Claim 18: Feola discloses a product timer (para 98), an idle timer (para. 99), and a cycle timer (para. 100).
Claim 19: Feola discloses a metering component measuring flowable product dispensed (para. 66, “metering,” “flow meter”).
Claim 20: Feola discloses data services in communication with the system (para. 41, “data devices”), wherein the data services comprise a device configured for transmission of identified service issues (para. 41, “transmission of identified service issues”).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Downs, III et al. (US Pub. 2012/0312049), Mohammed et al. (US Pub. 2018/0110238).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:00 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J NORTON/              Examiner, Art Unit 3761